Citation Nr: 0030430	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  98-09 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a skin disability, to 
include as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
December 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran testified before the undersigned at a 
Board hearing held at the RO in October 1999.

The Board notes that the veteran's representative, in 
September 2000, filed a motion for reconsideration of the May 
5, 2000, Board decision with respect to the issue of 
entitlement to service connection for a skin disability, but 
that the referenced reconsideration motion is rendered moot 
by the disposition of the case below.


VACATUR

At the veteran's October 1999 hearing, the undersigned 
informed the veteran that his case would be held in abeyance 
for a period of 60 days from the date of the hearing in order 
to allow the veteran the opportunity to submit additional 
medical evidence.  The record reflects that in November 1999 
the veteran submitted a medical statement to the RO.  
Unfortunately, this statement was not associated with the 
veteran's claims files until after the Board's decision of 
May 5, 2000, which denied the veteran's claim for service 
connection for a skin disability, to include as due to 
exposure to Agent Orange, and remanded the issue of 
entitlement to service connection for post-traumatic stress 
disorder to the RO for further development. 

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. § 20.904 (1999).

In September 2000, the veteran's representative, on behalf of 
the veteran, articulated a request to vacate the Board's May 
5, 2000 decision.  Since the November 1999 medical statement 
is pertinent to the veteran's claim for service connection 
for skin disability, was received by VA within the 60 day 
period allowed by the Board, but was not associated with the 
claims files until after the May 2000 decision, the Board 
concludes that in order to assure due process of law and to 
afford the veteran every equitable consideration, the May 
2000 decision, to the extent that it denied service 
connection for skin disability, should be vacated.
 
In a separate decision, the Board will address de novo the 
veteran's appeal on the issue of entitlement to service 
connection for skin disability, to include on the basis of 
exposure to Agent Orange. 


ORDER

That portion of the Board's decision of May 5, 2000, which 
denied entitlement to service connection for skin disability, 
to include as due to exposure to Agent Orange, is hereby 
vacated. 




		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 2 -


- 1 -


